Title: Oaths of Trustees and Officers of the College, [10 June 1755]
From: 
To: 


[June 10, 1755]
I A.B. do sincerely promise and swear, That I will be faithful and bear true Allegiance to his Majesty King George the second.
So help me God.
I A.B. do swear, That I do from my Heart abhor, detest and abjure, as impious and heretical, that damnable Doctrine and Position, That Princes excommunicated or deprived by the Pope, or any Authority of the See of Rome, may be deposed or murthered by their Subjects, or any other whatsoever. And I do declare, That no foreign Prince, Person, Prelate, State, or Potentate, hath, or ought to have any Jurisdiction, Power, Superiority, Pre-eminence, or Authority, Ecclesiastical or Spiritual within the Realm of Great-Britain or any Dominions thereunto belonging:
  So help me God.
I A.B. do truly and sincerely acknowledge, profess, testify, and declare in my Conscience, before God and the World, That our sovereign Lord King George the second is lawful and rightful King of the Realm of Great Britain, and all other his Majesty’s Dominions and Countries thereunto belonging. And I do solemnly and sincerely declare, That I do believe in my Conscience, that the Person pretended to be prince of Wales, during the Life of the late King James, and since his Decease, pretending to be, and taking upon himself the Stile and Title of King of England, by the Name of James the Third, or of Scotland by the Name of James the Eighth, or the Stile and Title of King of Great Britain, hath not any Right or Title whatsoever to the Crown of the Realm of Great Britain, or any other the Dominions thereto belonging: And I do renounce, refuse, and abjure any Allegiance or Obedience to him. And I do swear, That I will bear Faith and true Allegiance to his Majesty King George the second, and him will defend to the utmost of my Power, against all traitorous Conspiracies and Attempts whatsoever; which shall be made against his Person, Crown, or Dignity. And I will do my utmost Endeavour to disclose and make known to his Majesty, and his Successors, all Treasons and traiterous Conspiracies, which I shall know to be against him or any of them. And I do faithfully promise, to the utmost of my Power, to support maintain and defend the Succession of the Crown against him the said James and all other Persons whatsoever; which Succession, by an Act intituled, An Act for the further Limitation of the Crown, and better securing the Rights and Liberties of the Subject, is and stands limited to the Princess Sophia, Electoress and Dutchess Dowager of Hanover, and the Heirs of her Body, being Protestants. And all these Things I do plainly and sincerely acknowledge and Swear, according to these express Words by me spoken, and according to the plain, and common Sense and Understanding of the same Words, without any Equivocation, Mental Evasion, or secret Reservation whatsoever. And I do make this Recognition, Acknowledgment, Abjuration, Renunciation and Promise, heartily, willingly and truly, upon the true Faith of a Christian:
So help me God.
  

10th. June 1755
John Inglis
B Franklin



Jo Turner
James Hamilton



Wm. Shippen
Abrãm Taylor



Thos: Cadwalader
Th Bond



Richard Peters
Phil Syng



Alexr Stedman
Phineas Bond



William Smith Provost
Wm: Masters



Fra: Alison Vice Provost.



Sworn and Subscribed before the Honourable Robert Hunter Morris Esquire Lieutenant Governor of Pennsylvania this Tenth day of June 1755.
Robt: H: Morris
I A.B. do declare, That I do believe that there is not any Transubstantiation in the Sacrament of the Lords Supper, or in the Elements of Bread and Wine, at or after the Consecration thereof by any Person whatsoever.



10th June 1755
Richard Peters
B Franklin



Wm: Masters
James Hamilton



Alexr Stedman
Abrãm Taylor



John Inglis
Th Bond



Phineas Bond
Jo Turner



Phil Syng
Wm. Shippen



Willm. Smith Provost.
Thos: Cadwalader



Fra: Alison Vice-Provost.



Subscribed before me this Tenth Day of June 1755.
Robt: H: Morris
